    8:20-cr-00253-BCB-SMB            Doc# 1 Filed: 09/24/20 Page 1 of 2.: Page ID# 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,

        vs . .
                                                                       INDICTMENT
NATASHAWOLTERMAN,                                                    . 21 u.s.c. § 846
JASON HICKE;fand { I         f<)                               21 U.S.C. § 841(a)(l) & (b)(l)
ALEJANDRO CAZARE ,

                        Defendants.

        The Grand Jury charges that:

                                               COUNT!

        Beginning on or about September 1, 2018, and continuing to on or about June 7, 2019, in

the District of Nebraska, Defendants NATASHA WOLTERMAN, JASON HICKEY, and

ALEJANDRO CAZARES did knowingly and intentionally combine, conspire, confederate, and

agree together and with other persons to distribute and possess with intent to distribute 500
    .     .       .              .


grams or more of a mixture or substance containing a detectable amount of methamphetamine,

              ,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance,. in violation of Title
                                                                                         .




21, United States Code, Sections 841(a)(l) and 841(b)(l).

        In violation of Title 21, United States Code, Section 846.

        Before NATASHA WOLTERMAN committed the offense charged in this Count, she

had a final conviction for a serious drug felony, namely, a conviction under Nebraska Revised

Statute 28-416, Delivery of a Hazardous Drug, Douglas County District Court, Docket CR 15-

2709, for which she served more than 12 months of imprisonrri~nt and for which she was

released from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.

                                                   1
   8:20-cr-00253-BCB-SMB ' Doc# 1 Filed: 09/24/20                Page 2 of 2 - Page ID# 2




                                           COUNT II

       On or about June 7, 2019, in the District of_Nebrask~ Defendant NATASHA

WOLTERMAN did knowingly and intentionally.possess with intent to distribute 5 grams or-

more ofmethamphetamine (actual), its salts, isomers, and salts of its isomers, a Schedule II

controlled substance.

       In-violation of Title 21, United States Code, Section 841(a)(l) and Title 21, United States

Code, Section 841(b)(l).

       Before NATASHA WOLTERMAN committed-the offense charged in this·count, she-

had a final conviction for a serious drug felony, namely, a conviction under Nebraska Revised

Statute 28-416, Delivery of a Hazardous Drug, Douglas County District Court, bocket CRlS-

2709, for which she served more than 12 months of imprisonment and for which she was

released from serving any term of imprisbnment related to that offense within 15 years of the

commencement of the instant offense.


                                                    A TRUE BILL.




       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.                                                      ·




                                                TIIOMASJ.
                                                Assistant Unit




                                               2
